Citation Nr: 0433085	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:  Military Order of the Purple Heart 



INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).
FINDING OF FACT

The veteran's service-connected disabilities render him 
incapable of engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

In this case, the veteran was not provided adequate notice of 
the provisions of the VCAA, either before or after the RO 
decision on appeal. The veteran, however, is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim. The RO has obtained all 
available post-service VA and private medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  

As the decision of the Board constitutes a full grant of the 
benefit sought, the Board finds that no further notification 
or assistance is necessary, and deciding the appeal at this 
time is not prejudicial to the veteran.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Background

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD), evaluated as 70 percent disabling; 
and residuals of a corneal laceration to the right eye; 
bilateral pterygium; and multiple shell fragment wounds of 
the face, all evaluated as noncompensable.  

The veteran filed his claim for a total rating based on 
individual unemployability in February 2003.  On his VA Form 
21-8940, Application for Increased Compensation based on 
Individual Unemployability, the veteran indicated that he was 
not currently working, that he had not had income for the 
prior 12 month-period, and that he left his last job due to 
his disability.  

In the reports from an April 2000 VA Social Industrial Survey 
and examination, the examiner noted the veteran's early 
history in which he reported that he was a fair student, but 
did not complete the 8th grade.  He enlisted in service at 
the age of 18.  After separation from service, he worked in 
the steel industry building bridges and then he worked on an 
assembly line.  Following that, the veteran worked for a 
short period of time at Boeing, and ended up quitting his 
job.  The veteran relocated and worked on ranches and farms, 
which he enjoyed, until he began to work for Kit 
Manufacturing for 10 years as a foreman.  The veteran denied 
ever being fired, but stated that he quit impulsively three 
to four times.  The veteran reported that he stayed to 
himself, avoided interaction with others, but did not like 
working with women where he had to give them orders to "do 
man's work."  The veteran also spoke of working in a sugar 
factory for 30 days and left after two men refused to do 
their job.  After that, the veteran worked for a camera shop 
and then a mechanic shop before he was hospitalized for 
anxiety, seizures, and blackouts.  

Afterwards, the veteran returned to work in steel shops.  He 
reported that he worked most of his life in the steel 
industry, mostly because he liked the physical work and 
distraction.  The veteran reported that he quit working 15 to 
20 years ago because of his nervous condition.  He stated 
that he could not be around the machinery for health purposes 
and had difficulties in getting hired because of his history 
of blackouts and seizures.  

The veteran reported that he has been angry since the War and 
that this has complicated his relationships.  He reported 
that he avoided crowds and events because they made him 
nervous.  He also indicated that his PTSD had deteriorated 
and that he had such symptoms as avoidance, anxiety, 
blackouts, seizures, and difficulties with coping.  Noted in 
the examination report is the veteran's two-year history of 
psychiatric outpatient treatment, which included weekly group 
sessions, and prescribed medications to treat his PTSD.  

At the time of the examination, the veteran's income included 
his VA pension and the Medicare that his wife received.  He 
had applied for Social Security benefits.  He stated that he 
had a history of difficulties in finding a job, stating that 
for some jobs, he did not have enough education, and for 
other jobs, he had too much and was not hired.  The veteran 
reported that this was a constant battle for him.  

The examiner concluded that the veteran's PTSD had resulted 
in impairment in his occupational functioning.  His general 
discomfort around people, avoidance, and preference for 
working alone has limited him from some jobs and possible 
promotions.  His restlessness also accounted for multiple job 
changes.  

In the report from the VA medical examination conducted in 
March 2002, the examiner noted that the veteran continued to 
be treated for his PTSD through outpatient group sessions 
with other combat veterans and took prescribed medications.  
The veteran reported an increase in anxiety and a lack of 
social involvement.  He did not go out more than once a month 
other than to meet his sons in the morning for coffee.  His 
blackouts had increased, in fact, to the point where during 
one blackout session, he nearly severed three fingers, 
requiring an emergency care visit.  The veteran also reported 
that he was more irritable, and the examiner noted that he 
appeared more impaired in his social functioning since the 
prior examination.  Overall, it seemed that the veteran's 
symptoms of PTSD were exacerbated and increased generally.  
The examiner provided a Global Assessment of Functioning 
(GAF) Score of 44 based on the veteran's PTSD alone.  

In the report from the VA examination conducted in April 
2003, the examiner noted that the veteran continued to be 
treated and medicated for his PTSD symptoms and depression.  
He had recently lost his house to fire, but reported that he 
had moved into a new home.  The veteran continued to 
experience an increase in his PTSD symptoms, stating they 
were "getting worse all the time."  He also indicated that 
he was worse since the September 11, 2001 incidents, and 
always seemed to have the war with Iraq or other bad things 
on his mind.  The veteran stated that if he could go to work, 
he could keep his mind off of the bad thoughts.  But, he 
noted that he had to close up his shop since he was unable to 
use his right hand effectively to work since his earlier 
accident when he had severely cut three of his fingers.  

The veteran continued to have blackouts, which might have 
represented periods of disassociation, had periods of 
blanking out when his mind went out, and he reported that he 
did not pay attention to others.  The veteran stated that he 
often thought about the Korean War and whom he might have 
saved.  The examiner noted clear evidence of survivor's 
guilt.  His social anxiety had also increased since the 
events of September 11th, and although he continued to meet 
his sons and grandson for coffee, the veteran reported that 
he was more aware of having to be in a place where he could 
watch others.  The veteran also reported hypervigilance, 
hyperarousal, irritability, feeling high-strung, and 
exaggerated startle response.  

The examiner concluded that there had been little change 
since the prior examination.  The veteran continued to have 
decreased social involvement and a lack of interests to 
occupy him.  A GAF score of 42 was noted.  

VA outpatient social work notes extending from March to July 
2003 reflect the veteran's group sessions with other combat 
veterans.  

Legal Criteria

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).


Analysis

The veteran has one disability rated at more than 60 percent 
disabling, and the combined service-connected disability 
rating is 70 percent; thus the percentage requirements for 
consideration of a TDIU rating are satisfied.  

To assign a total rating, however, there also must be a 
finding that the veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.  Marginal employment is not considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).  The 
veteran's employment history, vocational attainment, and 
education are factors that the Board must consider in a claim 
for TDIU.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

A review of the reports of VA examinations conducted in April 
2000, March 2002, and April 2003 and VA outpatient treatment 
records reveals that PTSD symptoms experienced by the veteran 
include anxiety, depression, blackouts, a sleep disturbance, 
a startle reaction, irritability, anger, and social 
avoidance. The veteran continues to attend group therapy 
sessions with other combat veterans at a VA medical facility 
and take psychotropic medication. He has formal education 
only through the eighth grade and former work experience in 
the steel industry building bridges and on an assembly line. 
He also has reported that his PTSD symptoms have increased 
since he stopped working. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition).  In this case, GAF scores of 44 and 42 
were reported for the service-connected psychiatric 
disability at the time of the two recent VA examinations in 
March 2002 and April 2003.  These scores reflect the 
seriousness of the veteran's condition and its effect on his 
ability to function in a work setting.

In the opinion of the Board, the evidence suggests that the 
veteran is, at best, capable of obtaining or maintaining only 
marginal employment due to the scope and severity of the 
symptomatology due to the service-connected PTSD. 
Accordingly, the Board finds it not unreasonable to conclude 
that, with resolution of the benefit of the doubt in the 
veteran's favor, the service-connected  psychiatric disorder 
does effectively preclude him from obtaining and retaining 
gainful employment and that a total rating based on 
individual unemployability is warranted. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.




ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is granted, subject to the law and regulations 
governing the payment of monetary benefits.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



